Case 5:19-cv-02227-DSF-RAO Document 13 Filed 04/29/20 Page 1 of 2 Page ID #:127



   1

   2

   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11   ELVIRA NWANA,                               Case No. ED CV 19-02227 DSF
                                                             (RAO)
  12                       Petitioner,
  13          v.                                   ORDER ACCEPTING FINDINGS,
                                                   CONCLUSIONS, AND
  14   WILLIAM P. BARR, et al.,                    RECOMMENDATIONS OF
                                                   UNITED STATES MAGISTRATE
  15                       Respondents.            JUDGE
  16

  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all of the
  18   records and files herein, and the Magistrate Judge’s Report and Recommendation
  19   (“Report”).
  20         On April 13, 2020, Petitioner notified the Court that she has been released from
  21   custody (“April 13 filing”). No objections to the Report are raised in the April 13
  22   filing. Based on the limited information provided to it, the Court cannot determine
  23   if any claims in the Petition are rendered moot by Petitioner’s release. See Hoang
  24   Trinh v. Homan, 333 F.Supp.3d 984, 990 (C.D. Cal. 2018) (finding petitioners’
  25   claims continued to present a live controversy notwithstanding their release from
  26   detention because their release could be revoked) (citing Rodriguez v. Hayes, 591
  27   F.3d 1105, 1117 (9th Cir. 2010). At least one claim raised in the Petition, the denial
  28   of proper medical care, is not rendered moot by Petitioner’s release. Accordingly,
Case 5:19-cv-02227-DSF-RAO Document 13 Filed 04/29/20 Page 2 of 2 Page ID #:128



   1   the Court accepts and adopts the findings, conclusions, and recommendations of the
   2   Magistrate Judge.
   3         IT IS ORDERED that the Petition is denied, and Judgment shall be entered
   4   dismissing this action without prejudice.
   5

   6   DATED: April 29, 2020
   7                                          Honorable Dale S. Fischer
                                              UNITED STATES DISTRICT JUDGE
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   2
